Filed 3/25/13 P. v. Sanchez CA2/8
                 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                DIVISION EIGHT


THE PEOPLE,                                                            B243630

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                       Super. Ct. No. BA 392915)
         v.

ENRIQUE SANCHEZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Henry J. Hall, Judge. Affirmed.


         David L. Kelly, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                      ******
       Appellant Enrique Sanchez was convicted of one count of unlawful taking a
vehicle with a prior for a related offense. Pursuant to People v. Wende (1979) 25
Cal.3d 436 (Wende), appellant’s counsel filed an opening brief requesting that this
court review the record and determine whether any arguable issues exist on appeal.
We have reviewed the entire record and find no arguable issue. We affirm the
judgment.
                                      PROCEDURE
       On February 24, 2012, appellant was charged with unlawful driving or taking a
vehicle with a prior for unlawful driving or taking a vehicle. (Pen. Code, § 666.5.) In
addition to the alleged prior for unlawful driving or taking a vehicle, it was alleged
appellant suffered two prior serious or violent felony convictions within the meaning
of the “Three Strikes” law. It was further alleged appellant suffered five prison terms
within the meaning of section 667.5, subdivision (b).
       On the first day of trial, the court denied appellant’s motion to represent
himself. Appellant was not prepared to go to trial, and the court found that his motion
was untimely and was brought for the purpose of delay.
       The court bifurcated trial on the prior unlawful driving or taking a vehicle.
Jurors found appellant guilty of unlawful driving or taking a vehicle.
       Appellant waived jury trial on the priors. The court found the priors true. In
addition to the charged crimes, the court found appellant committed an uncharged
robbery and had been regularly committing crimes since 1976.
       The court granted appellant’s Romero motion, striking one of the serious or
violent prior felonies. (People v. Superior Court (Romero) (1996) 13 Cal.4th 497.)
The court struck the prior conviction because the People elected to try appellant as if
the current conviction were a second strike (not a third strike). The court sentenced
appellant to a 12-year prison term.




                                            2
                                          FACTS
       On January 13, 2012, Sandra Estrada owned a 1997 Mercury Mountaineer,
which she allowed her son-in-law Abigael Martinez to drive. On January 13, Martinez
drove the Mountaineer to his work at a Carl’s Jr. restaurant. Martinez put the keys to
the Mountaineer on the counter. Appellant picked up the keys and drove off in
Estrada’s vehicle. A surveillance camera videotaped appellant taking the keys and
driving off in the Mountaineer. Martinez identified appellant. Officer Eric Horn
found appellant’s driver’s license in the Mountaineer. Appellant’s girlfriend was
found driving the vehicle. When appellant was arrested, he made a statement that if
his girlfriend had been driving a car it must be stolen.
       Appellant denied taking the vehicle. Appellant testified that his license was
found in the vehicle because he gave it to his girlfriend in order to avoid having it on
his person because he had absconded from parole. Appellant admitted that he had
suffered prior convictions for four robberies and for residential burglary. He admitted
previously stealing cars and that he had been convicted of grand theft auto. He
admitted being convicted of being a felon in possession of a firearm. Appellant
admitted to violating his parole.
                                      DISCUSSION
       We conclude that no arguable issue exists and that appellant’s attorney has fully
complied with his responsibilities. (Smith v. Robbins (2000) 528 U.S. 259, 277-284;
People v. Kelly (2006) 40 Cal.4th 106, 118-119; Wende, supra, 25 Cal.3d at p. 441.)
       In reaching the foregoing conclusion, we have considered appellant’s
supplemental brief, which demonstrates no error. Contrary to appellant’s assertion the
trial court properly denied appellant’s untimely motion to represent himself, which the
court found was made for purposes of delay. (People v. Powell (2011) 194
Cal.App.4th 1268, 1277 [“[A] trial court rarely should grant such a motion [for self
representation] on the day set for trial.”].) There is no possibility that the trial court’s




                                              3
denial of appellant’s motion brought on the first day of trial that the court found was
brought for purposes of delay fell outside the bounds of reason. (See id. at p. 1278.)
       Contrary to appellant’s statement, the overwhelming evidence supported his
conviction even though the police officers did not process fingerprints from the
vehicle. Not only did Martinez identify appellant, but appellant was videotaped taking
Martinez’s keys and taking the vehicle. In addition, appellant’s driver’s license was
found inside Estrada’s vehicle.
       Appellant purports to challenge the admission of evidence that his driver’s
license was found in the vehicle on the ground that the license was not produced at
trial. But, Officer Horn saw the license inside the vehicle and properly testified
concerning his personal observations. (See Evid. Code, § 702.)
       Appellant’s statement that his counsel rendered the ineffective assistance of
counsel is not supported by the record and appellant identifies no specific error or
prejudice from counsel’s alleged ineffectiveness. Our record demonstrates no
ineffective assistance of counsel.
       Similarly, appellant’s bare assertion that his 12-year sentence constitutes cruel
and unusual punishment lacks merit. This sentence is far less than that upheld by the
United States Supreme Court for recidivist criminals such as appellant who has been
committing crimes since 1976. (See Ewing v. California (2003) 538 U.S. 11, 18, 30-
31 [25-year-to-life sentence under “Three Strikes” law for theft of three golf clubs
worth $399 apiece]; Lockyer v. Andrade (2003) 538 U.S. 63, 77 [two consecutive 25-
year-to-life terms for two separate thefts of less than $85 worth of videotapes].) Here,
appellant has committed crimes since 1976 and the trial court found that he “has been
nothing but a criminal.” Nor does appellant’s 12-year sentence shock the conscience
or offend fundamental notions of human dignity in violation of the state constitution.
(In re Lynch (1972) 8 Cal.3d 410, 424 [A prison sentence runs afoul of article I,
section 17, if it is “so disproportionate to the crime for which it is inflicted that it
shocks the conscience and offends fundamental notions of human dignity.”].)


                                              4
       Finally, appellant provides a list of “evidence codes [that] have been violated
and not adhered to in my case . . . along with one penal code” that demonstrates no
error. Appellant’s list contains no reference to the underlying conduct allegedly
constituting a violation and no citation to the record. As noted, we have reviewed the
entire record and find no arguable issue exists on appeal.
                                    DISPOSITION
       The judgment is affirmed.




                                                 FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       RUBIN, J.




                                           5